DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 02/10/2020 and the Preliminary Amendment filed 03/11/2022.

Claims 1-24, 34, and 60-69 are pending in the application.  Claims 1, 3, 6, 7, 9, 16, 24, and 34, have been amended.  Claims 25-33 and 35-39 have been cancelled.  Claims 60-69 have been added.  Claims 1-24, 34, and 60-69 have been examined and allowed.

Information Disclosure Statement

	The Applicants’ Information Disclosure Statements filed (02/10/2020) has been received, entered into the record, and considered.  

Drawings


	The drawings filed 05/13/2020 are accepted by the examiner.


REASONS FOR ALLOWANCE
	

Claims 1-24, 34, and 60-69 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, 18, 34, 62, and 67.  

The features as recited in independent claims 1, 10, 18, and 62: “generating, by the virtual nonvolatile memory device, a translated command based on the first command by translating a virtual parameter of the first command to a physical parameter associated with a physical nonvolatile memory device; submitting, by the virtual nonvolatile memory device, the translated command to a shadow queue to be processed by the physical nonvolatile memory device based on the physical parameter; and submitting, by the virtual nonvolatile memory device, a completion status entry to the guest queue, the completion status entry indicative of completion of a direct memory access operation that copies data between the physical nonvolatile memory device and a guest memory buffer corresponding to the guest virtual machine”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

The features as recited in independent claims 34 and 67: “generate a translated command based on the first command by translating a virtual parameter of the first command to a physical parameter associated with a physical resource; submit the translated command to an input/output queue to be processed by the physical resource based on the physical parameter; and submit a completion status entry to the buffer, the completion status entry indicative of completion of a direct memory access operation that copies data between the physical resource and a guest memory buffer corresponding to the guest virtual machine”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”






Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199